DETAILED ACTION

This Office action is a reply to the amendment filed on 4/28/2021. Claims 1, 3-6, 8-13, 22, 24 and 25 are pending. Claims 2, 7, 14-21 and 23 have been cancelled. Claims 3-5 have been withdrawn. Therefore, claims 1, 6, 8-13, 22, 24 and 25 are under consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“inner joining section member” (claims 1, 8, 24 and 25).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, “an inner joining section member” is indefinite because the item is previously recited in claim 1 and thus appears to be a double inclusion. Applicant is requested to clarify. See also claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8, 10, 11, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20170016244) (‘Keller’) in view of JP 2015-217682 A (‘JP ‘682’) and further in view of WO 2017046624 A1 (‘WO ‘624’).
	Claim 1, Keller teaches a multi-material tower section for a tower mast having a longitudinal axis, said multi-material tower section comprising:
at least one wall structure 2 comprised of a plurality of additively manufactured layers of a concrete material [0050]; and
a plurality of internal reinforcement structures comprising a metal material (rebar; [0056]),
wherein a single layer of the plurality of additively manufactured layers of the at least one wall structure and the plurality of internal reinforcement structures form a complete additively manufactured layer of the multi-material tower section [0056],
wherein the multi-material tower section includes multiple sub-component structures ([0015]; [0040]).  
	Keller does not teach forming the plurality of internal reinforcement structure from a plurality of additively manufactured layers of metal material, wherein each of the sub-component structures are less than 360 degrees, coupled together along a plurality of vertical splice joints to form the multi-material tower section, the vertical splice joints comprising overlapping portions of adjacent ones of the sub-component structures bolted together along with an inner joining section member disposed along the vertical splice joint within the tower section.

	Regarding the tower section including multiple sub-component structures,
WO ‘624 teaches a multi-material tower section including multiple sub-component structures (8, 10) each of less than 360 degrees (Figs. 2a-2c) coupled together along a plurality of vertical splice joints to form the tower section (Figs. 1-2c), the vertical splice joints comprising overlapping portions (12, 14) of adjacent ones of the sub-component structures bolted together (18, 22) along with an inner joining section member 16 disposed along the vertical splice joint within the tower section (Figs. 2a-3). Therefore, it Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 8, Keller teaches a tower mast having a longitudinal axis, said tower mast comprising:
at least one multi-material tower section comprising:
at least one wall structure 2 comprised of a plurality of additively manufactured layers of a concrete material [0050]; and
a plurality of internal reinforcement structures comprised of a metal material (rebar; [0056]); and
wherein a single layer of the plurality of additively manufactured layers of the at least one wall structure and the plurality of internal reinforcement structures form a complete additively manufactured layer of the multi-material tower section [0056],
wherein the at least one multi-material tower section includes multiple sub-component structures ([0015]; [0040]).  

However, JP ‘682 teaches an additively manufactured structure comprising a plurality of additively manufacturing layers of concrete reinforced with a plurality of internal reinforcement structures comprising a plurality of additively manufactured layers of a metal material (JP ‘682 machine translation claim 15; [0027]), wherein a single layer of the plurality of additively manufactured layers and a single layer of the plurality of additively manufactured layers of the plurality of internal reinforcement structures form a complete additively manufactured layer of the structure. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the plurality of internal reinforcement structures of Keller comprising a plurality of additively manufactured layers of a metal material, wherein a single layer of the plurality of additively manufactured layers of the at least one wall structure and a single layer of the plurality of additively manufactured layers of the plurality of internal reinforcement structures form a complete additively manufactured layer of the multi-material tower section, with the reasonable expectation of increasing the speed of construction, reducing costs, increasing convenience compared to conventional techniques (JP ‘682 machine translation [0002]).

WO ‘624 teaches a multi-material tower section including multiple sub-component structures (8, 10) each of less than 360 degrees (Figs. 2a-2c) coupled together along a plurality of vertical splice joints to form the tower section (Figs. 1-2c), the vertical splice joints comprising overlapping portions (12, 14) of adjacent ones of the sub-component structures bolted together (18, 22) along with an inner joining section member 16 disposed along the vertical splice joint within the tower section (Figs. 2a-3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the multi-material tower section including multiple sub-component structures, each of less than 360 degrees, coupled together along a plurality of vertical splice joints to form the multi-material tower section, the vertical splice joints comprising overlapping portions of adjacent ones of the sub-component structures bolted together along with an inner joining section member disposed along the vertical splice joint within the tower section, with the reasonable expectation of further increasing the transportability of the tower sections, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Claim 10, Keller further teaches wherein the at least one multi-material tower section extends a complete axial length of the tower mast [0015].
	Claim 11, Keller further teaches wherein the tower mast includes a plurality of multi-material tower sections coupled together end-to-end to extend at least a portion of the tower mast [0015].

Claim 22, Keller, JP ‘682 and WO ‘624 teach all the limitations of claim 8 as above. Keller is silent as to a coupling flange disposed on opposed ends of the multi-material tower section. However, Dobrusky teaches tower sections comprising a coupling flange (11’, 12’) disposed on opposed ends of the tower sections. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the tower mast comprising a coupling flange disposed on opposed ends of the multi-material tower section, with the reasonable expectation of providing a connection location to further secure the tower sections together using known techniques as is well known in the art.
Claims 6, 9, 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20170016244) (‘Keller’), JP 2015-217682 A (‘JP ‘682’) and WO 2017046624 A1 (‘WO ‘624’) as above and further in view of Dobrusky et al. (US 20170314285) (‘Dobrusky’).
Claim 6, Keller, JP ‘682 and WO ‘624 teach all the limitations of claim 1 as above. Keller is silent as to a coupling flange disposed on opposed ends of the multi-material tower section. However, Dobrusky teaches a multi-material tower section comprising a coupling flange disposed on opposed ends of the tower section ([0025]-
Claim 9, Keller, JP ‘682 and WO ‘624 teach all the limitations of claim 1 as above. Keller is silent as to a fastener configured to facilitate coupling of the at least one multi-material tower section to another portion of the tower mast. However, Dobrusky teaches tower sections comprising a fastener 15 configured to facilitate coupling of the at least one multi-material tower section to another portion of the tower mast ([0138]; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a fastener configured to facilitate coupling of the at least one multi-material tower section to another portion of the tower mast, with the reasonable expectation of further securing the multi-material tower sections together using known techniques as is well known in the art.
Claim 12, Keller, JP ‘682 and WO ‘624 teach all the limitations of claim 11 as above. Keller is silent as to the plurality of multi-material tower sections being coupled together with at least one of a flange, an adhesive, a grout, and a plurality of fasteners. However, Dobrusky teaches a plurality of tower sections being coupled together with at least a plurality of fasteners 15. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try coupling together the plurality of multi-material tower sections with at least one of a flange, an adhesive, a grout, and a plurality of fasteners, with the reasonable expectation of further securing the multi-
Claim 25, Keller, JP ‘682 and WO ‘624 teach all the limitations of claim 8 as above. Keller is silent as to a circumferential splice joint. However, Dobrusky teaches a circumferential splice joint (joint at 11, 12; Figs. 4 and 5) between adjacent ones of the tower sections (Figs. 4 and 5), the circumferential splice joint comprising overlapping circumferential portions (11, 12) of the adjacent tower sections bolted together along with a circumferentially extending inner joining section member 18 disposed within the tower sections (Figs. 4 and 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a circumferential splice joint between adjacent ones of the tower sections, the circumferential splice joint comprising overlapping circumferential portions of the adjacent tower sections bolted together along with a circumferentially extending inner joining section member disposed within the tower sections, with the reasonable expectation of further securing adjacent tower sections using known techniques and methods.

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 8-13, 22, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635